       Case 4:19-cv-00187 Document 30 Filed on 02/20/20 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

    ALCLAIR WHITE,                              §
                                                §
                Plaintiff,                      §
    v.                                          §             C.A. NO. 4:19-cv-00187
    CHEVRON PHILLIPS CHEMICAL                   §
    COMPANY, LP,                                §
                                                §
                Defendant.                      §

        DEFENDANT’S RESPONSE TO PLAINTIFF’S AMENDED MOTION FOR
                              SANCTIONS

        Defendant Chevron Phillips Chemical Company LP (“CPChem”) files its Response to

Plaintiff Alclair White’s Amended Motion for Sanctions (Doc. 28). The Motion should be denied.

                                       INTRODUCTION

        CPChem deeply regrets and apologizes that the encounter which is the basis of Plaintiff’s

Motion now burdens the Court. CPChem intends that its counsel represent it zealously and

professionally. 1 CPChem recently retained new counsel to represent it in this case. See Exhibit

A, Motion to Withdraw and Substitute Counsel. CPChem’s new counsel is prepared to depose

Plaintiff on March 2, 2020, as previously noticed. Substitution of counsel will not delay the

proceedings, and CPChem requests that the Court deny any request to extend discovery or re-

schedule Plaintiff’s deposition, as this case has been pending since January 2019.

        Although styled a motion for sanctions, Plaintiff’s motion seeks three separate remedies:

(1) an order disqualifying CPChem’s counsel Dennis Duffy, (2) an order restraining Mr. Duffy

from communicating with Plaintiff’s counsel, and (3) an award of sanctions against Mr. Duffy in



1
  The allegations in Plaintiff’s Motion are not substantiated. CPChem understands that Plaintiff
mischaracterizes the encounter, but whether the allegations are mischaracterized is irrelevant and
should not be adjudicated for the reasons set forth herein.
       Case 4:19-cv-00187 Document 30 Filed on 02/20/20 in TXSD Page 2 of 4



the amount of $7,000. Because Mr. Duffy is no longer representing CPChem in this matter, the

relief sought by Plaintiff is largely moot. However, even if not moot, Plaintiff has overreached.

Given that Plaintiff waited months to make these allegations publicly and did so on the heels of

her deposition being scheduled, it appears she may have done so for the purpose of seeking

leverage in this case through press attention unrelated to its merits. Also, the Motion itself is

improper because it violates rules of confidentiality. Two wrongs do not make a right. Plaintiff’s

Motion should be denied.

                                           ARGUMENT

         A.        Plaintiff’s Motion Should Be Denied Because It Is Moot

         Because Mr. Duffy is no longer representing CPChem in this matter, the relief requested

by Plaintiff, disqualification and a restraining order, are moot.

         B.        Plaintiff’s Motion Should Be Denied Because It Is Predicated on Inadmissible
                   Statements

         The exchange that is the subject of Plaintiff’s motion occurred during an unsuccessful

mediation. Under Chapter 154 of the Texas Civil Practice and Remedies Code (the “Texas ADR

Act”), all communications made in connection with an alternative dispute resolution procedure are

“confidential, not subject to disclosure, and may not be used as evidence against the participant in

any judicial or administrative proceeding.” See Tex. Civ. Prac. & Rem. Code § 154.073(a); Local

Rule 16.4.I. Cases uniformly recognize that communications in connection with alternative

dispute resolution procedures are inadmissible. E.g., Areizaga v. ADW Corp., No. 18-10304, 2020

WL 53828, *2 (5th Cir. Jan. 3, 2020) (per curiam) (finding there was no admissible evidence that

plaintiff was threatened because the alleged threats were protected as confidential mediation

communications) (citing Rabe v. Dillard’s, Inc., 214 S.W.3d 767, 769 (Tex. App.—Dallas 2007,

no pet.) (holding that evidence of alleged threats to coerce plaintiff into settling were inadmissible

under the Texas ADR Act because they were made during mediation and thus were not

                                                  2
4848-0175-8900.1
       Case 4:19-cv-00187 Document 30 Filed on 02/20/20 in TXSD Page 3 of 4



“competent” evidence)). Further, courts consistently bar introduction of communications made

during mediation proceedings under Rule 16.4.I and its predecessor rule. See, e.g., Newman v.

Tex. Parks and Wildlife Dep’t, No. 4:16-V0-2626 (S.D. Tex. June 6, 2018) (holding that the

complete confidentiality of mediation proceedings embodied in Local Rule 16.4.I prohibited use

of letter submitted in connection with court-ordered mediation in subsequent proceedings); Service

Steel Warehouse Co., L.P. v. Ace American Ins. Co., 2011 WL 43415, at *2-3 (S.D. Tex. Jan. 6,

2011) (ruling that mediation discussions are confidential and could not be admitted into evidence

in proceedings before the district court).

         To proceed on her Motion, Plaintiff will need to present evidence of the statements she

recounts in her Motion; i.e., she must prove that the statements were each made and that the

physical behavior which is set forth in her Motion also occurred. CPChem would necessarily have

a right to refute that evidence as appropriate and also to put the exchange in context. None of that

could occur without a violation of the Texas ADR Act and Local Rule 16.4.I.

         Simply put, because resolving the merits of Plaintiff’s Motion would compel further

violations of the Texas ADR Act and could only be resolved with inadmissible evidence, it should

be denied.

         C.        A Monetary Sanction Award Is Unnecessary

         Imposing a $7,000 sanction against Mr. Duffy is unnecessary. CPChem respectfully

suggests that it is in the interests of all Parties to put this unfortunate episode in the rearview mirror,

allowing the Parties to focus their attention and resources toward proceeding on adjudicating the

case on its merits.




                                                    3
4848-0175-8900.1
       Case 4:19-cv-00187 Document 30 Filed on 02/20/20 in TXSD Page 4 of 4



                                          PRAYER

         WHEREFORE, CPChem respectfully requests that this Court deny Plaintiff’s Amended

Motion for Sanctions. CPChem further requests that this Court award all other and further relief

to which CPChem is justly entitled.

Dated: February 20, 2020
                                                NORTON ROSE FULBRIGHT US LLP

                                                /s/ Shauna Johnson Clark
                                                Shauna Johnson Clark (Attorney-in-Charge)
                                                Texas Bar No. 00790977
                                                Federal ID No. 18235
                                                shauna.clark@nortonrosefulbright.com

                                                Kimberly F. Cheeseman
                                                Texas Bar No. 24082809
                                                Federal I.D. No. 2254668
                                                kimberly.cheeseman@nortonrosefulbright.com

                                                1301 McKinney Street, Suite 5100
                                                Houston, TX 77010-3095
                                                Telephone: (713) 651-5151
                                                Facsimile: (713) 651-5246

                                            Attorneys for Defendant Chevron Phillips Chemical
                                                               Company LP


                                CERTIFICATE OF SERVICE

        This pleading was served on the following opposing counsel via the Court’s CM/ECF
service in compliance with Rule 5 of the Federal Rules of Civil Procedure on February 20, 2020.

         Alfonso Kennard, Jr.
         Eddie R. Hodges, Jr.
         Kennard Law, P.C.
         2603 Augusta Dr., 14th Floor
         Houston, Texas 77057




                                                             /s/ Kimberly Cheeseman
                                                               Kimberly F. Cheeseman


                                               4
4848-0175-8900.1
